Per Curiam,
This appeal is from the decree discharging the rule to show cause why the judgment should not be opened and the defendant let in to a defence. Our examination of the record has led us to the conclusion that there is nothing in either of the specifications of error that would justify a reversal. The learned president of the common pleas rightly held that Minnie E. Cake, the payee in the note and original plaintiff in the judgment, being dead, the defendant Joseph W. Cake is not a competent witness, and without his testimony there is not sufficient evidence to justify the court in making the rule to show cause etc. absolute. There is nothing in the case that requires discussion.
Decree affirmed and appeal dismissed with costs to be paid by appellant.